                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Jason A. Czekalski

     v.
                                            Case No. 17-cv-00557-JL
NH Department of Corrections,
Commissioner



                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 8, 2019. The motion for temporary

restraining order and preliminary injunction (Doc. No. 59) is

denied.


                                     ____________________________
                                     Joseph N. Laplante
                                     United States District Judge

Date: September 10, 2019




cc: Jason A. Czekalski, pro se
    Counsel of Record
